” Ministère de l'Environnement République du Cameroun
ot des Forêts Paix - Travail - Patrie

ANNEXE 2 de la Convention provisoire : CAHIER DES CHARGES
CONCESSION FORESTIÈRE N° 1059

TITULAIRE DE LA CONCESSION FORESTIÈRE : .
Nom : Société Camerounalse de Transformation de Bois - SCTB
Adresse : B.P. 695 Yaoundé
Téléphone :23.11.17
Fax : 23.23.03

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 93 174 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province : Est

Département : Kadey

Arrondissement : Batouri 60 646 ha
: Mbang 32558 ha

Commune : Batouri 60 616 ha
: Mbang 32558 ha

DATE LIMITE DE VALIDITÉ : 3 ans à compter de la signature de la convention provisoire
d'exploitation

Le présent cahier des charges comporte des clauses générales el des clauses parliculières. Les clauses
générales concernent les presctiplions lechniques retalives à l'exploitation forestière el les prescriplions
d'aménagement que doit respecter l'exploitant Les clauses particulières concernent les charges financières et
indiquent les obligations de l'exploitant en matière de translormalion des bois, d'installations industrielles et de

réalisation d'oeuvres sociales.

A-CLAUSES GÉNÉRALES

Article 1er: L'exploitation forestière ne doit appotter aucune entrave à l'exercice des droits d'usage des

villageois.
Atticle 2: Le diamètre minimum d'exploitation est fixé par essence suivant le tableau ci-après :

Essence
Nom commercial

Catégorie exceptionnelle

Acajou de bassarn

pes
lAyous/ObéchérSamba |" 1211 |Sambarayous
linge | 110

IBossé clair

Bossé foncé

Essingang_
Ovong ussé

- Essence |. Code Nom vernaculaire - | Hom scientifique
Nom commercial abattago! ;
Catégorie | (Suite LT |

Dabéma/Atui NT = _____ [Piptadeniastrum aficanum 80
ibétou/Bibolo Bibolo ____JLovoa lrichilioides | 80
(Doussié/Bella Mbanga Campo Azelia bella 80

Doussié blanc/Pachyloba
Doussié rouge
Doussié Sanaga
Kossipo

Mbanga afuns Mzelia pachyloba 80
Afzelia bipindensis 80
fzelia afticana 80
:_{Entandrophragma candollei 80
ucoumea klaineana 80
Guibourtia ehié 80
Entandrophragma utile
Entandrophragma angolense

ilragina stipulosa
Monopelalanthus microphylus
Monopetalanthus letestui
Aningeria allissima

Ekop mayo
Ekop mayo.
Abam fusil sans poils
Abam fusil à poils

Fagura heïzi
Gordia plalylhyrsa

N'ou mea
Limba/Akon

erminalia su)
Terminalia ivorensis
Didelolia letouze:

60

Bombax buonopozense 60

1353 _|Esseng pettes leuiies _ ”_|Parkla bicolor | 60 |

1220 i 5 3 60

60
Adjap étang ttranolla congolensis ER
[Naga/Ekop naga Eko Brachystegia [_ 60 |
penser tune | 1235 Hop vue rc mareng "00
[Nganga | 1236 [Ekop nganga (Cynometra hankei "| 60 |
aan |" pau uces gobonens 60
Po RE | [Mel atum/Mbel 7 |Pierocarpus midbraedi, P. soyauxi | 60 |
HR D | Sack/Teak Tectona grandis [_60 |

ee

te

ste #7
CE 2 \

Essence
Nom commercial

Petersianthus macrocaipus
Anliaris wehwitchit

lAlbizia zygia Î

Poga oleosa
Onyokea gore

. |Maranthes chrysophyla

Scorodophloeus zenkeri

lieghemella africana

[Beilinia grandiflora
ia bracteusa

_ [Cuelocar yon preussi

Alslonia bonnei
Alstonia congensis
Aibizia glaberrima

Essesang SE

1230
1468 __|Mio
1471

(Esson/Goundou

Ainouk

L
INdamba/Ngon ndamba

NT

Ricinodendron heudeloti
Stemonocoleus micranthus
Vitex grandifolia

mal
fAnphimas ferrugineus
[Detarium macrocarpum
Enanlia chlorantha
unlurnia elastica, F. africana
Marmmea africana

Essence fl Nom scientifique
Nom commercial

Uapaca quineensis
+ JErythropleum ivorense,
Etythropleum suaveolens

Ce diamèlre est pris à 1,30m du sol où immédiatement au-dessus des contreforts.
Article 3: L'exploitant forestier doit inscrire à la peinture

r# (1) Sur chaque souche après abaltage: le numéro el la ligne du carnet de chantier ;

(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le numéro d'ordre
correspondant à la position de la bille par rappoit à la souche en commençant par la bille de pied, ainsi
que le numéro de la concession el sa matque personnelle.

'
— Tout nouveau lronçonnage de bille implique la reproduction du même numéro de position suivi de la mention
“bis” ou "ler suivant le cas

'
Article 4: Toules les étapes d'exploitation forestière et d'aménagement doivent être réalisées en respectant
les Normes d'intervention en milieu forestier

Anlcle 6: L'usage du feu estinterdit pour abaltre des aibres
Article 6: L'aballage doit s'effectuer de manière à occasionner le moins de bris possible d'arbres voisins.

Atticle7: Dans le cas où les voies d'évacualions de loule aulre nalure ouverles par le tilulaire du litre
d'exploitalion croisent une voie publique, celui ci est tenu de maintenir les croisements en parfait état de viabilité
el de visibilité.

Article 8: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacualion est rendue nécessaire
par le tracé des routes d'évacualion ou pour la confection d'ouvrages d'art. S'il s'agit d'arbres marchands, ils sont
portés au carnet de chantier après numérotage, mais ne donnent pas lieu au paiement du prix de vesle el de
loules taxes afférentes lorsqu'ils sont utilisés pour la construction de ponts où d'ouvrages relalifs aux routes
loreslières.

Article 9: Le concessionnaire est autorisé à couper lous bois légers nécessaires à l'équipement en flotteurs
de radeaux de bois lourds Sices équipements accessoires constituent des bois marchands, ils sonl soumis au
palement du prix de vente et des laxes aflérentes.

: Le concessionnaire est lenu d'effectuer la malérialisalion des limites artificielles de la coricession

et de chaque assielle de coupe annuelle. Les limites entre les UFA et les limites entres les assielles annuelles

- —de coupé sont matérialisées par un layon de deux mètres de large où loute végétation herbacée, arbuslive el

liane est coupée au ras du sol et où tous les arbres non prolégés de moins de quinze (15) cm de diamètre sont
abattus. En outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.

Article 11: Pendant la durée de la convention provisoire, l'exploitation de la concession se fait par assielle
de coupe d'une superficie maximale fixée par les textes en vigueur, après l'ouverture des limiles lel que décrit
à l'article 10 ci-dessus, après l'inventaire systématique de lous les arbres ayant atteint leur diamèlre minimum
d'exploitabilité et la relranscriplion de cel inventaire sur une carte au 1:5 000. Celle carte indique également les
voies d'évacualion à mettre en place ÿ

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire d'exploïalion et qui sorit localisés
sur la carte foreslière au 1:5 000 annexée au permis annuel d'intervention.

tes
Article 12 : En matière de protection de l'environnement, le concessionnaire s'engage à mellre en oeuvre au
minimum les mesures suivantes, qui seront définies dans le plan d'aménagement :

(1) Routes at pistes : L'emprise des toutes d'évacuation, et les densités des routes et pistes seront
rédulles au maximum afin d'éviter des lrouées importantes dans la lorêl.

{2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles des cours d'eau,
afin de na pas perturber l'alimentation en eatt des populations, et d'éviter les inondations permanentes
qui sont préjudiciables à la survie des espèces d'arbres not adaptées au milieu hydromorphe.

(3) Technique d'exploitation : || s'agira de minimiser au maximum les dégâts causés par les chutes
d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bols : L'usage des produits toxiques de traitement du bois
se fera sous stricte surveillance, dans le cadie des lois el règlements en vigueur afin d'éviter la pollution
des eaux et de la flore.

(6) Réduction de l'impact sur la faune sauvage le concessionnaire s'engage à mellre à la
disposition de son personnel, au priccoûtant, des sdurces de protéines autres que la viande de chasse.
Toutes les activités liées à là chasse commerciale sont interdites dans le cadre de l'exploitation
foreslière. Il s'agit notamment de la chasse elle-même, du commerce de la viande, du transport par des
véhicules de la société, et du commerce d'armes où de munitions. Le concessionnaire informera le
personnel el appliquera un régime disciplinaire strict à l'égard de lout agent contrevenant.

B - CLAUSES PARTICULIÈRES

Article 13: Charges financières
Ces charges sont fées pour chaque année ht idgétaire par la Loi de Finances. Le paiement de ces charges se
fait conformément à la réglementation en vigueur. Les charges financières comprennent:

Re,

TAUX

La redevance forestière annuelle assise sur la | Taux plancher fixé par la Loi de Finances (1 000

superficie FCFAWha/an) plus l'offre additionnelle du fitulaire de
50 FCFAha/an = 1 050 FCFA/ha/an

La taxe d'abaltage Fixé par la Loi de Finances

La laxe à l'exportation © | Tixé para Loi de Finances

Les frais de participation aux travaux
d'aménagement

— Article 14: Participation à la réalisation d'infrastructures soclo-économiques

Le concessionnaire est réputé patticiper financièrement à la réalisation d'infrastructures socio-économiques par
le pourcentage de la redevance forestière qui est fé annuellement par la Loi de finances et qui doit être reversé
au profit des communautés.

Tous les autres engagements du concessionnaire devront être négociés avec les populations intéressées lors
des réunions de concertation préalables au classement de la concession et au démarrage des aclivités
d'exploitation, et seront consignés dans le cahier des charges de la Convention définitive d'exploitation.

[
>

k
A ir
2-4 A n'asre ]
Article 18 : Obligations en matières de transformation du bols et d'installation Industrielle

2

(1) Lieu d'implantation de l'usine ou des usines : Yaoundé
(2) Description sommaire des équipements installés :

(3) Description sommaire des équipements à installer : Equipements rachetés de MPONENGANG Raphael
Importés depuis plus d'un an, Construction bâtiment scietle et installation du matériel : scie horizontale
Brenla, deux scie de reprise Brenta de 140 el 150, une déligneuse Socolest, 3 ébouteuse Socolest, un
palan de 10T, deux compresseurs, système d'aspiralion des sciures et déchets, une salle d'affutage
complèle, deux cellules de séchage et une chaudière, groupe électrogène et matériel de manutention (966
et Manitou). Une unité de 2° transformation comprenant : deux dégauchisseuses, une moulurière, une
Ponceuse, une scie circulaire, une toupie industrielle, trois fraiseuses, une tronçonneuse à lames mobiles,
Un système d'aspiration de sciures et matériel divers

(4) Délai d'installation des équipements industriels : 3 ans à compler de la signature de la convention
provisoire d'exploitation

Le tique de l'Environnement
ut
Din

l ,
4 Fa

FA “arr e

sx ) Te Muntur D F4
2e
Anne serres sn

HONREMEN

